DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16, 19-20, 22-24, 30, 32-42 are pending and under consideration. The amendment filed on 06/24/2022 has been entered.
Priority
This instant application claims priority to the U.S. national stage application of international Patent Application SN PCT/EP2015/080288, filed December 17, 2015, and EP14307096.6 fled 12/18/2014. As such the effectively fled date for the instant application is December 18, 2074.
Maintained/Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the Invention, and to the manner and process of making and using it, in such full, dear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make arid use the same, and shall set forth the best mode contemplated by the inventor of carrying out the invention.
Claims 16, 19-20, 22-24, 30, 32-42 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating retinitis pigmentosa and age-related macular degeneration (AMD) in a mammal having retinitis pigmentosa or AMD, said method comprising;
(a) transducing primary retinal pigment epithelial (RPE) cells or induced pluripotent stem cells-derived RPE cells with an AAV2/1 viral vector comprising a nucleic acid sequence encoding OTX2 protein as set forth in SEQ ID NO; 15 or as set forth in SEQ ID NO: 16,
(b) administering the RPE cells of step (a) by intraocular injection into the subretinal space of the eye of said mammal in need thereof,
wherein ectopic expression of OTX2 protein increases the levels of intracellular OTX2 protein to the RPE cells of the mammal, as compared to the negative control transduced RPE control cells, and
wherein said increased intracellular levels of OTX2 protein in said RPE cells are after  higher as compared to negative control RPE cells,
does not reasonably provide enablement for treating retinitis pigmentosa and AMD by any other means other than AAV2/1 vector comprising a nucleic acid sequence encoding OTX2 protein as set forth in SEQ ID NO: 15.  
The specification does not enable any person skilled in the art to which if pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
For the record the rejection is reiterated below.
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breach of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary Skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”.
Nature of the invention
The base claim 16 is drawn to a method of treating retinal degeneration related to retinal pigment epithelial (RPE) dysfunction in a mammal in need thereof, said method comprising the intraocular administration, by injection into the subretinal space of the eye of said mammal, of mammalian primary or induced pluripotent stem cells-derived RPE cells engineered to over-express and increase intracellular levels of mammalian orthodenticle homeobox 2 protein (OTX2 protein) to the mammal, wherein the RPE cells comprise a viral vector expressing OTX2 protein and said OTX2 protein comprises SEQ ID NO: 15 or SEQ ID NO: 16 and said retinal degeneration is caused by retinitis pigmentosa or age-related macular degeneration.  Depended claim 22 limits, wherein said RPE cells comprise a recombinant nucleic acid sequence encoding said OTX2 protein operably linked to one or more control sequences.   Depended claim 23 limits, wherein the viral vector is a recombinant viral vector comprising a nucleic acid sequence encoding OTX2 protein operably linked to one or more control sequences.  Depended claim 24 limits, wherein said intracellular levels of OTX2 protein in said RPE cells are, after normalization, at least 1.5-fold higher levels of OTX2 as compared to the OTX2 protein in non-engineered RPE cells.  Depended claim 30 limits, wherein the RPE cells are administered in the form of a pharmaceutical composition comprising a pharmaceutically acceptable carrier.  Depended claim 32 limits, wherein said composition is formulated for subretinal injection.  Depended claim 33 limits, wherein the RPE cells are obtained from a mammalian donor or from the mammal to be treated.  Base claim 34 is drawn to a method of treating retinal degeneration related to retinal pigment epithelial (RPE) dysfunction in a mammal in need thereof, said method comprising the intraocular administration, by injection into the subretinal space of the eye of said mammal, of mammalian primary or induced pluripotent stem cells-derived  RPE cells engineered to over-express and increase intracellular levels of mammalian orthodenticle homeobox 2 protein (OTX2 protein) to the mammal, wherein the RPE cells comprise a viral vector expressing OTX2 protein and said OTX2 protein comprises SEQ ID NO: 15 or SEQ ID NO: 16 and said retinal degeneration is caused by age-related macular degeneration. Depended claim 37, limits, wherein said RPE cells comprise a recombinant nucleic acid sequence encoding said OTX2 protein operably linked to one or more control sequences.  Depended claim 38 limits, wherein the viral vector is a recombinant viral vector comprising a nucleic acid sequence encoding OTX2 protein operably linked to one or more control sequences.  Depended claim 39 limits, wherein said intracellular levels of OTX2 protein in said RPE cells are, after normalization, at least 1.5-fold higher levels of OTX2 as compared to the OTX2 protein in non-engineered RPE cells.  Depended claim 40 limits, wherein the RPE cells are administered in the form of a pharmaceutical composition comprising a pharmaceutically acceptable carrier.  Depended claim 41 limits, wherein said composition is formulated for subretinal injection.  Depended claim 42 limits, wherein the RPE cells are obtained from a mammalian donor or from the mammal to be treated.
The Breadth of the claims
The claims broadly encompasses to treat retinitis pigmentosa or AMD in a mammal comprising any viral vector expressing OTX2 protein and said OTX2 protein comprises SEQ ID NO: 15 or SEQ ID NO: 16 which is unpredictable.
The Amount of Direction Provided by the inventor/The Existence of Working
The specification merely teaches grafting genetically modified RPE cells over-expressing OTX2 in RCS rat improves photoreceptor function. The effect of RPE transplantation was studied in the RCS rat, a recessive model of retinitis pigmentosa that carries a recessive mutation in the rdy gene encoding for MER TK protein (p 32 lines 1-5). Using double blind procedure, the inventors injected into the subretinal space of the RCS rat eye at PN17, before degeneration starts, 50,000 RPE cells (n=7). Because it was not possible to prepare enough human iPS-RPE cells for this study, pig RPE cells were used. The injection was made in the dorsal part retina of right eyes while left eyes remained untreated. One week prior to transplantation, RPE cells were infected with a recombinant AAV2.1 vector encoding for GFP or OTX2. AAV2.1-GFP transduced RPE (RPE-GFP) cells were used as negative control. The presence of the transplanted cells was verified at PN60, after sectioning two eyes and using the fluorescence of GFP as reporter (data not 20 shown) (p 32 lines 12-20). Electroretinograms (ERG) were reordered at PN60, 43 days after transplantation. The b-wave amplitude of the scotopic ERG (rod response) of the eyes treated by RPE-GFP or RPE-OTX2 cells was found to be significantly higher than for the contralateral noninjected eye from 3 x 10-6 to 10 cds/cm2 (Figure 4A and 10) (p 32). The rod response from RPE-OTX2 transplanted eyes was higher than from RPE-GFP ones (p 32 lines 21-25). Grafted eyes, RPE-GFP or RPE-OTX2, generated higher head tracking response with a mean visual-acuity response at 0.492 cycles per degree and 0.474 respectively compared to 0.335 contralateral, non-injected eyes (Figure 5C). Grafted eyes generated also an improvement of contrast sensitivity (Figure 5D), 76% and 66.88% for RPE-GFP and RPEOTX2 compared to 55.75% non-treated eyes (p 33 lines 13-17).
The state of the prior art
The claims embrace treating retinitis pigmentosa and AMD with any viral vector expressing OTX2 protein and said OTX2 protein comprises SEQ ID NO: 15 or SEQ ID NO: 16 which is unpredictable.
Regarding any viral vector is unpredictable due to subretinal injection in mouse retina AAV2/5 serotype transduced only the RPE in the mouse, with rapid onset of transgene expression (Methods and Protocols, edited by Snyder  and Moullier, p 1-469, 2011,  (see p 201 last paragraph). AAV2/3 serotype does not transduce retinal cells; rAAV2/6 seems to weakly transduce RPE cells (p 201 last paragraph). A way to enhance RPE transduction with AAV2 serotype after subretinal injection is the co-delivery of ultrasound targeted microbubbles, which would temporarily destroy small areas to cellular membrane to increase the uptake of the vector (P 202, 2nd paragraph).The specification only teaches AAV2/1.OTX2 for RPE cells were infected with a recombinant AAV2.1 vector encoding for GFP or OTX2. AA V2.1-GFP transduced RPE (RPE-GFP) cells were used as negative control. The presence of the transplanted cells was verified at PN60, after sectioning two eyes and using the fluorescence of GFP as reporter (data not 20 shown) (p 32 lines 12-20).Any viral vector is unpredictable due to subretinal injection in mouse retina AAV2/5 serotype transduced only the RPE in the mouse, with rapid onset of transgene expression AAV2/3 serotype does not transduce retinal cells; rAAV2/6 seems to weakly transduce RPE cells (see (Methods and Protocols, edited by Snyder  and Moullier, p 1-469, 2011,  (see p 201 last paragraph, p 201 last paragraph). Moreover, the RPE cells have a great risk of immunogenicity and the acquisition of mutations disputing normal function and promoting tumorigenesis remains an issue with both iPSCs and ESCs (see Gupta p 13, 2nd column 1st paragraph). Challenges common to all of these cell types include optimal delivery in the human retina, promoting  integration with remaining retinal circuits, and overcoming limitations of retinal remodeling(see Gupta p 13, 2nd column 1st paragraph).
Thus a skilled artisan would have to perform undue experimentation to delineate subretinal injection of any AAV serotype to transduce RPE cells in any mammal due to the lack of all AAV serotypes to transduce RPE cells in all mammals other than AAV2/1 serotype.
Claim 33, 42 recite, wherein the RPE cells are obtained from a mammalian donor or from a mammal to be treated which is unpredictable. For example, Malcuit (US 20130149284 A1) notes that RPE cells sourced from human donors has several intractable problems. First, is the shortage of eye donors, and the current need is beyond what could be met by donated eye tissue [0013].  For example, RPE cells sourced from human donors are an inherently limited pool of available tissue that prevent it from scaling up for widespread use. Second, the RPE cells from human donors may be contaminated with pathogens and may have genetic defects. Third, donated RPE cells are derived from cadavers. The cadaver-sourced RPE cells have an additional problem of age where the RPE cells are may be close to senesce (e.g., shorter telomeres) and thus have a limited useful lifespan following transplantation. Reliance on RPE cells derived from fetal tissue does not solve this problem because these cells have shown a very low proliferative potential [0013]. Further, fetal RPE cells vary widely from batch to batch and must be characterized for safety before transplantation. Any human sourced tissue may also have problems with tissue compatibility leading to immunological response (graft-rejection). Also, cadaver-sourced RPE cells may not be of sufficient quality as to be useful in transplantation (e.g., the cells may not be stable or functional). Fourth, sourcing RPE cells from human donors may incur donor consent problems and must pass regulatory obstacles, complicating the harvesting and use of RPE cells for therapy. Fifth, a fundamental limitation is that the RPE cells transplanted in an autologous transplantation carry the same genetic information that may have led to the development of AMD. Sixth, the RPE cells used in autologous transplantation are already cells that are close to senesce, as AMD may develop in older patients. Thus, a shorter useful lifespan of the RPE cells limits their utility in therapeutic applications (e.g., the RPE cells may not transplant well and are less likely to last long enough for more complete recovery of vision). Seventh, to be successful in long-term therapies, the transplanted RPE cells must integrate into the RPE layer and communicate with the choroid and photoreceptors. Eighth, in AMD patients and elderly patients also suffer from degeneration of the Bruch's membrane, complicating RPE cell transplantation. Thus there exists a great need for a source of RPE cells for therapeutic uses [0013]. 
Thus a skilled artisan would have to perform undue experimentation to delineate the limitations of (i) the RPE cells from human donors may be contaminated with pathogens and may have genetic defects, (ii) The cadaver-sourced RPE cells have an additional problem of age where the RPE cells are may be close to senesce, (iii) in AMD patients and elderly patients also suffer from degeneration of the Bruch's membrane, complicating RPE cell transplantation.
The specification fails to teach treating any retinitis pigmentosa as nAMD in any predictable RPE model in vivo with a viral vector expressing OTX2 protein as claimed to be expressed in any RPE cell due to the limitations of any viral vectors lacking expression of the transgene known in the art ultimately resulting in treating any retinal dysfunction disease other than the scoped exemplified in the instant specification. The lack of guidance in the specification would require the skilled artisan to implement different types of viral vectors to express the OTX2 protein in the RPE cells in vivo sufficient to retain any viral vector in the RPE cell to express sustained OTX2 protein levels ultimately to treat any RPE dysfunction or AMD. As such a skilled artisan would have to perform undue experimentation to implement the invention. It should be noted that "case law requires that the disclosure of an application shall inform those skilled in the art how to use applicants’ alleged discovery, not to find out how to use it for themselves." /n re Gardner 166 USPQ 138 (CCPA) 1970.
The quantity of experimentation needed
Therefore, due to the large quantity of experimentation necessary to determine treating any RPE dysfunction using a viral vector for expressing OTX2 protein retained in an RPE transplantation therapy needs undue experimentation for the skilled artisan to make and/or use the claimed invention in its full scope. Thus, in view of the broad breadth of the claims and lack of specific guidance and/or working examples showing the full scope of the claimed invention an artisan of skill would have required undue experimentation to practice the invention, without reasonable expectation of success before the instant effective filling date of the instant invention as supported by the teachings in the art record.

Response to the declaration and arguments
To the extent the declaration and arguments filed on 06/24/2022 overlap the rebuttal is combined below.
1.	The declaration states in paragraph 7, that  It is well established in the art that degenerative changes in the RPE, resulting in the disruption and failure of RPE, choroid and Bruch’s membrane function, are a major player in the pathogenesis of AMD. With aging, the elimination of photoreceptor disks by RPE becomes increasingly inefficient, leading to progressive accumulation of deposits at the basal membrane of the RPE. This RPE dysfunction contributes to the build-up of soft-drusen causing RPE detachment from the photoreceptor layer, which over time, leads to the failure and loss of this layer and eventual blindness. Transplantation of functional RPE cells is thus a rational beneficial therapeutic approach for AMD, including for advanced AMD.

    PNG
    media_image1.png
    318
    802
    media_image1.png
    Greyscale

This is not persuasive because dysfunctional RPE cells leading to cone dysfunction and cone outer segment shortening at the level of fovea and transplantation of functional RPE cells replaced dysfunctional RPE in AMD and restores function does not provide treatment for the claimed intraocular administration, by injection into the subretinal space of the eye of said mammal, of mammalian primary or induced pluripotent stem cells-derived  RPE cells engineered to over-express and increase intracellular levels of mammalian OTX2 protein to the mammal, wherein the RPE cells comprise a viral vector expressing OTX2 protein and said OTX2 protein comprises SEQ ID NO: 15 or SEQ ID NO: 16. This is because therapeutic levels of the RPE cells comprise a viral vector expressing OTX2 protein comprises SEQ ID NO: 15 or SEQ ID NO: 16 does not comprise a nexus to dysfunctional RPE cells leading to cone dysfunction and cone outer segment shortening at the level of fovea and transplantation of functional RPE cells replaced dysfunctional RPE in treating AMD or retinitis pigmentosa. Therefore, one of skill in the art would not recognize that the claimed method would result in dysfunctional RPE cells leading to cone dysfunction and cone outer segment shortening at the level of fovea and transplantation of functional RPE cells replaced dysfunctional RPE in AMD and restores function.
2.	The declaration states in paragraph 8, the validity of this therapeutic approach is in fact acknowledged by Nazari that “replacing dead or dysfunctional RPE with healthy RPE has been shown to rescue dying photoreceptors and improve vision in animal models of retinal degeneration and possibly in AMD patients; and RPE transplantation surgery have provided compelling evidence that healthy RPE can support photoreceptor survival and visual function in human patients with choroidal neovascularization (CNV) due to AMD and high myopia. While technical challenges (...) have limited the practicality of these surgeries, the attempts were promising, as demonstrated by decreased visual loss rates and even improvement of vision in some patient. This provided proof-of-principle that replacing dead of dying RPE with healthy RPE can rescue vison in patients with advanced AMD.
This is not persuasive because Nazari also notes limited autologous sources of maculae and healthy RPE sheets for transplantation, and the fact that autologous sheets of peripheral RPE would share genetic risks identical to those of the patient's posterior pole RPE cells, have prevented wide acceptance of autologous transplantation surgeries. The search for other sources of healthy RPE has extended to harvesting RPE from fetal or adult donor eye tissue; however, fetal and adult RPE sources are also limited, and harvesting them confers significant technical and ethical challenges. In addition, it has been shown that these cells degenerate easily upon implantation in the subretinal space. Nazari concludes, thus clear that RPE transplantation therapy needs a mare abundant and possibly robust source of healthy RPE to make it a feasible treatment option.
3.	The declaration states in paragraph 9, as shown in the present application, RPE cells overexpressing OTX2 are functional and their administration significantly increases the protection of photoreceptors and restores visual function. The present data notably show that the method of the invention: (i) restores the expression of 26 genes, including SLC16A8, in RPE cells overexpressing OTX2, thereby preventing the epithelial-mesenchymal transition commonly observed in diseased RPE cells as well as in conventional primary RPE cells (i.e. non genetically modified) several weeks after transplantation; (ii) improves photoreceptor function; (iii) improves visual behavior; (iv) protects rod photoreceptors; and (v) protects cone photoreceptors via the secretion of neurotrophic factors. The in vivo experiments relied on a rat model of retinitis pigmentosa, also known as the RCS (Royal College of Surgeons) rat.
This is not persuasive because the specification fails to teach treating any retinal dysfunction in any predictable RPE model in vivo with any viral vector expressing OTX2 protein as claimed to be expressed in any RPE cell due to the limitations of any viral vectors lacking expression of the transgene known in the art ultimately resulting in treating any retinal dysfunction disease other than the scoped exemplified in the instant specification. The lack of guidance in the specification would require the skilled artisan to implement different types of viral vectors to express the OTX2 protein in the RPE cells in vivo sufficient to retain any viral vector in the RPE cell to express sustained OTX2 protein levels ultimately to treat any RPE dysfunction or AMD. As such a skilled artisan would have to perform undue experimentation to implement the invention. It should be noted that "case law requires that the disclosure of an application shall inform those skilled in the art how to use applicants’ alleged discovery, not to find out how to use it for themselves." /n re Gardner 166 USPQ 138 (CCPA) 1970. 
4.	The declaration states in paragraph 10. The RCS rat model is particularly suited to demonstrate the proof-of-concept of the invention since it is not only modeling retinitis pigmentosa but is also “one of the most commonly used models for testing AMD cellular therapies”, as acknowledged by the review written by Nommiste et al. in Progress in Brain Research, 2017, 225-244. See Nommiste et al., 2017, page 229, section titled “Proof-of- principle studies”, first paragraph. As explained in that paragraph, this retinal degenerative rat model has a mutation in the Mertk gene, which results in failure of RPE cells to phagocytose photoreceptor outer segment (POS) discs (also referred as rod outer segments). The consequences of this mutation include, inter alia, accumulation of subretinal debris, the death of the rod photoreceptor cells and later cone cells, and ultimately blindness within months after birth. Various studies have demonstrated that the transplantation of donor RPE cells into this RCS model is effective in delaying the onset, and prevent or reverse the degeneration of RPE cells: “these experiments established the paradigm that transplantation of healthy donor RPE could prevent the degeneration [in AMD] if not completely reverse if’, See Nommiste et al. (2017), page 229, section titled “Proof-of-principle studies”, first paragraph. Preclinical studies precisely based on this RCS model even supported a clinical trial aimed at treating “dry” AMD, using hESC-derived RPE cells. See Nommiste et al. (2017), page 232, first paragraph. The preliminary results of this clinical trial have since proved to be highly promising. See the report by Lineage Cell Therapeutics issued on November 30, 2021.
In response, for clarity of the record applicants have not provided a copy of the reference Nommiste et al. in Progress in Brain Research, 2017, 225-244. In response, this is not persuasive because although the RCS rat model is particularly suited to demonstrate the proof-of-concept of the invention since it is not only modeling retinitis pigmentosa but is also “one of the most commonly used models for testing AMD cellular therapies, however, regarding any viral vector is unpredictable due to subretinal injection in mouse retina AAV2/5 serotype transduced only the RPE in the mouse, with rapid onset of transgene expression AAV2/3 serotype does not transduce retinal cells; rAAV2/6 seems to weakly transduce RPE cells (see (Methods and Protocols, edited by Snyder  and Moullier, p 1-469, 2011,  (see p 201 last paragraph, p 201 last paragraph).
5.	The declaration states in paragraph 11, the application further teaches that a risk allele within the SLC/6A8 gene has been associated with AMD. See the sentence spanning pages 30-31 of the PCT publication referring to Fritsche et al. (Nat Genet. 2013; 45(4): 433-439e2). This risk allele (rs8135665) is actually shared by both “dry” (GA-AMD) and “wet” (NV-AMD) AMD patients. See Fritsche et al. (2013), Supplementary Figure 2L. Interestingly, as shown in the application’s data, a decrease in SLC/6A8 expression appears to be linked to the epithelial-mesenchymal transition observed in conventional RPE cells (Figure 1A), while the expression of this gene can be positively regulated by overexpressing OTX2 in RPE cells (Figure 2D) as per the claimed cellular therapy. In other words, the application does provide scientific evidence that the claimed invention is capable of compensating a specific defect of AMD.
This is not found persuasive this is because the overexpression of OTX2 that stimulates the expression of CRX as shown by the applicants does not provide treatment for cone rod dystrophy, cone degeneration, Leber congenital amaurosis, and chorioretinitis because it does not provide a nexus between the therapeutic levels OTX2 and therapeutic levels of CRX to result in treatment of all said retinal diseases because each of those diseases has a different etiology and pathology. Sohocki teachings that loss of CRX function could alter the expression of a number of other retinal proteins of degenerative retinal diseases does not provide a nexus between the overexpression of OTX2 that stimulates the expression of CRX and treatment for cone rod dystrophy, cone degeneration, Leber congenital amaurosis, and chorioretinitis because as evidenced by Sohocki loss of CRX function could alter the expression of a number of other retinal proteins, and CRX is also expressed in the pineal gland and is a transcription factor for pineal-specific genes. Freund 1997 reference also teaches Different wild-type CRX alleles may produce different amounts of gene product. A patient with a rhodopsin missense substitution who carries a CRX allele that produces a relatively large amount of CRX protein may consequently synthesize more of the mutant rhodopsin, leading to more rapid retinal degeneration. Considerable variation in the severity of disease expression has been noted in heterozygotes with the same rhodopsin mutation, both within and between families (p 550). The wide spectrum of disease expression within families having inherited retinal degenerations makes the search for a modifier locus of strong interest both clinically and scientifically (p 550, 1st column 2nd paragraph). Thus, none of those references provide a nexus between the therapeutic levels OTX2 and therapeutic levels of CRX to result in treatment of all said retinal diseases because each of those diseases has a different etiology and pathology (see office action above).
6.	The declaration states in paragraph 12, thus, in view of the application and knowledge in the art, the skilled person would immediately understand that the therapeutic method of the invention does apply not only to RPE dysfunction caused by retinitis pigmentosa, but also to RPE dysfunction caused by AMD - regardless of its subtype. It should further be noted that late-stage treatment is not an issue since, contrary to gene therapy aimed at correcting a specific genetic defect, cell therapy is intended to provide functional cells that can ultimately replace the defective cells.
This is not persuasive because the RPE cells have a great risk of immunogenicity and the acquisition of mutations disputing normal function and promoting tumorigenesis remains an issue with both iPSCs and ESCs (see Gupta, J Neural Eng, 14: 1-20, 2017, p 13, 2nd column 1st paragraph). Challenges common to all of these cell types include optimal delivery in the human retina, promoting  integration with remaining retinal circuits, and overcoming limitations of retinal remodeling(see Gupta p 13, 2nd column 1st paragraph). In addition, (Slijkerman, Progress in Retinal Research, 48: 137-139, 2915) notes that Overall, the use of iPSCs to study pathomechanisms of IRD represents an important alternative to in vivo animal studies, but limitations are also eminent. While the advantage of this technique is obvious, the organ-specific influences and the interaction with other cells, the consequences of altered cell function on the surrounding cells and the immune system cannot be extensively studied using this approach, and it will therefore not be able to fully replace animal experimentation (p 154, 2nd column 1st paragaprh).

7.	The declaration states in paragraph 13, now turning to the source of the engineered RPE cells used in the present invention, the successful studies conducted in the RCS rat model discussed above were actually performed using various sources of RPE cells, including human fetal and neonatal RPE, adult human RPE cell lines, or stem cell- derived RPE from hESC or iPSC. See Nommiste et al. (2017), page 229 section titled “Proof-of-principle studies”, first paragraph. In all these studies, transplanted RPE cells resulted in the preservation of photoreceptor layer, demonstrating the feasibility of treating RPE dystrophy with cell therapy.
This is not persuasive because although the RCS rat model is particularly suited to demonstrate the proof-of-concept of the invention since it is not only modeling retinitis pigmentosa but is also “one of the most commonly used models for testing AMD cellular therapies, however, regarding any viral vector is unpredictable due to subretinal injection in mouse retina AAV2/5 serotype transduced only the RPE in the mouse, with rapid onset of transgene expression AAV2/3 serotype does not transduce retinal cells; rAAV2/6 seems to weakly transduce RPE cells (see (Methods and Protocols, edited by Snyder  and Moullier, p 1-469, 2011,  (see p 201 last paragraph, p 201 last paragraph). Moreover, the RPE cells have a great risk of immunogenicity and the acquisition of mutations disputing normal function and promoting tumorigenesis remains an issue with both iPSCs and ESCs (see Gupta p 13, 2nd column 1st paragraph). Challenges common to all of these cell types include optimal delivery in the human retina, promoting  integration with remaining retinal circuits, and overcoming limitations of retinal remodeling(see Gupta p 13, 2nd column 1st paragraph).
8.	The declaration states in paragraph 14, in response to the Examiner’s specific concerns, it shall be further noted that “The transplantation of cadaver and/or donor RPE (...) is an option for an AMD treatment; however, due to the large number of patients, these approaches cannot provide the urgent limitless source of RPE that is required for a viable cellular therapeutic” See Nommiste et al. (2017), page 229 section titled “Proof-of principle studies”, second paragraph. In other words, mammalian primary RPE cells collected from a cadaver or a donor can still be used for therapeutic transplantation. What matters is that such cells are available. It is further well within the skill of the person in the art to ensure that the cells to be used are of the best possible quality, such as pathogen-free, in accordance to GMP standards. Ethical concerns that may arise from the use of primary cells are not either a technical impediment.
This is not persuasive because although the cells are available the RPE cells have a great risk of immunogenicity and the acquisition of mutations disputing normal function and promoting tumorigenesis remains an issue with both iPSCs and ESCs (see Gupta p 13, 2nd column 1st paragraph). Challenges common to all of these cell types include optimal delivery in the human retina, promoting  integration with remaining retinal circuits, and overcoming limitations of retinal remodeling (see Gupta p 13, 2nd column 1st paragraph).
9.	The declaration states in paragraph 15, yet, should one desire to use RPE cells in unlimited supply or overcome other potential limitations of mammalian primary RPE cells, one can alternatively turn to iPSC-derived RPE cells, as set forth in the claims. See Malcuit et al. (US20130149284 A1) cited in the Office Action. See also Nommiste et al. (2017), pages 230-231, section titled “Proof-of-principle studies”, stating, inter alia, that a “using pluripotent stem-cell derived human RPE (...) could in theory be produced in limitless amounts”, “A body of literature has shown that pluripotent stem-cell derived human RPE are capable of recapitulating the same functions in vivo as the native healthy human RPE”, and that “autologous iPSC-derived RPE cells have already been used in a Japanese clinical trial for AMD” (RIKEN). Autologous transplantation is in fact possible for treating AMD, since “genetic predispositions toward AMD contained within a patient’s own cells should not be of concern since reintroduction of cells with genetic defect will probably take years to reveal pathology”. See Nommiste et al. (2017), page 331 section titled “Proof-of-principle studies”, first paragraph.
In response, although the use RPE cells in unlimited supply or overcome other potential limitations of mammalian primary RPE cells, one can alternatively turn to iPSC-derived RPE cells, however the specification fails to teach treating any retinal dysfunction in any predictable RPE model in vivo with any viral vector expressing OTX2 protein as claimed to be expressed in any RPE cell due to the limitations of any viral vectors lacking expression of the transgene known in the art ultimately resulting in treating any retinal dysfunction disease other than the scoped exemplified in the instant specification. The lack of guidance in the specification would require the skilled artisan to implement different types of viral vectors to express the OTX2 protein in the RPE cells in vivo sufficient to retain any viral vector in the RPE cell to express sustained OTX2 protein levels ultimately to treat any RPE dysfunction or AMD. As such a skilled artisan would have to perform undue experimentation to implement the invention. It should be noted that "case law requires that the disclosure of an application shall inform those skilled in the art how to use applicants’ alleged discovery, not to find out how to use it for themselves." /n re Gardner 166 USPQ 138 (CCPA) 1970.

10.	The declaration states in paragraph 16, the Examiner’s attention is further drawn to the following data, showing that genetically modified RPE cells overexpressing OTX2, as used herein, can perfectly integrate into the eye. 

    PNG
    media_image2.png
    490
    825
    media_image2.png
    Greyscale

The declaration states the above Figure 1 relates to the following statement page 32 lines 19-20 of the patent application: “the presence of the transplanted genetically modified RPE cells was verified at P60, after sectioning two eyes and using the fluorescence of GFP as reporter (data not shown)” (P60 being the time at which rod and cone function are not recordable and photoreceptor cells are almost lost into untreated RCS rats). The improvement in photoreceptor function provided by these transplanted cells is further illustrated in Figures 4 and 10, and discussed pages 32-33 of the patent application: “Electroretinograms (ERGs) were recorded at P60, 43 days after transplantation, The b-wave amplitude of the scotopic ERG (rod response) of the eyes treated by RPE-GFP or RPE-OTX2 cells was found to be significantly higher than for the contralateral uninjected eye from 3x106 to 10 cds/cm2 (Figure 4A and 10). The rod response from RPE-OTX2 transplanted eyes was higher than RPE-GFP ones. The median of the response was almost 2-fald higher than that of GFP grafted eyes and correspond to 29.4% of that of the wild-type, rdy+/+ rats. When considering latency, which means the time between the stimulus and the b-wave response, RPE-OTX2 grafted eyes responded faster than eyes grafted with RPE-GFP cells at high light intensities (Figure 4B). The b-wave amplitude of the photopic ERG (cone response) was not significantly different between OTX2 and GFP, even if the response for RPE-OTX2 was higher, and both responses higher that of the untreated eyes (Figure 4C and 10). In such conditions, the signal arises from the response of both cone photoreceptors and bipolar cells. A pure cone response was recorded by flickers ERG. In those conditions, [that] the amplitude of the response was found to be higher in treated eyes and significantly higher for RPE-OTX2 than RPE-GFP (Figure 4D and 10)”.
In response, this is not persuasive because  applicant claims treating retinal degeneration and AMD with mammalian primary or induced pluripotent stem cells-derived RPE cells engineered to over-express and increase intracellular levels of mammalian orthodenticle homeobox 2 protein (OTX2 protein) to the mammal, wherein the RPE cells comprise a viral vector expressing OTX2 protein and said OTX2 protein comprises SEQ ID NO: 15 or SEQ ID NO: 16 and said retinal degeneration is caused by retinitis pigmentosa or age-related macular degeneration.. The claimed invention cannot be considered to be enabled given the limited showing in the specification.  First there is no clear reduction to practice of the claimed invention as no disclosed embodiment appear to have actually effectively treated retinal degeneration or AMD with any viral vector limitations as discussed above and RPE treatment of any retinal degeneration disease is unpredictable due to the limitations of the RPE cell function and pathogenesis of AMD and its clinical subtypes as disused above.   Applicant' s assertion that “the presence of the transplanted genetically modified RPE cells was verified at P60, after sectioning two eyes and using the fluorescence of GFP as reporter (data not shown)” (P60 being the time at which rod and cone function are not recordable and photoreceptor cells are almost lost into untreated RCS rats) in the claimed manner is not enabled by the specification as filed.  Although the use RPE cells in unlimited supply or overcome other potential limitations of mammalian primary RPE cells, one can alternatively turn to iPSC-derived RPE cells, however the specification fails to teach treating any retinal dysfunction in any predictable RPE model in vivo with any viral vector expressing OTX2 protein as claimed to be expressed in any RPE cell due to the limitations of any viral vectors lacking expression of the transgene known in the art ultimately resulting in treating any retinal dysfunction disease other than the scoped exemplified in the instant specification.
"Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that  may or may not be workable -Tossing out the mere germ of an idea does not constitute enabling disclosure." Genentech Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997).
"Inventor should be allowed to dominate future patentable inventions of others where those inventions were based in some way on his teachings, since such improvements while unobvious from his teachings, are still within his contribution, since improvement was made possible by his work; however, he must not be permitted to achieve this dominance by claims which are insufficiently supported and, hence, not in compliance with first paragraph of 35 U.S.C. 112; that paragraph requires that scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific law; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved."
11.	The declaration states in paragraph 17, the Inventors further analyzed the amplitude of the protection of the cone function measure by flicker ERG, following the transplantation of the genetically modified RPE cells from pigs (overexpressing OTX2) into RCS Rats.

    PNG
    media_image3.png
    251
    785
    media_image3.png
    Greyscale

The declaration stated as reported in above Table 1, the injection of RPE-GFP cells increased cone response by 186% and that of RPE-OTX2 cells by 305%, which means that overexpressing OT.X2 increased the effect of RPE  transplantation by 164%. Given the average loss of cone vision of about 4% per year for patients suffering of retinitis pigmentosa, an increase of 164% would translate to 41 years of the maintenance of central vision, which is a medically significant benefit.
In response, this is not persuasive because although the injection of RPE-GFP cells increased cone response by 186% and that of RPE-OTX2 cells by 305%, which means that overexpressing OT.X2 increased the effect of RPE  transplantation by 164%, however the specification fails to teach treating any retinal dysfunction in any predictable RPE model in vivo with any viral vector expressing OTX2 protein as claimed to be expressed in any RPE cell due to the limitations of any viral vectors lacking expression of the transgene known in the art ultimately resulting in treating any retinal dysfunction disease other than the scoped exemplified in the instant specification.
12.	The declaration states in paragraph 18, hence, genetically modified RPE cells overexpressing OTX2 of the invention can fully integrate into the eye of the diseased subject, in a functional manner, and can improve photoreceptor function at a much higher efficiency than conventional primary RPE cells (i.e. that are not genetically modified to overexpress OTX2), thereby providing an undeniable clinical benefit to patients in need.
This is not persuasive because although tgenetically modified RPE cells overexpressing OTX2 of the invention can fully integrate into the eye of the diseased subject, in a functional manner, and can improve photoreceptor function at a much higher efficiency than conventional primary RPE cells, however the specification fails to teach treating any retinal dysfunction in any predictable RPE model in vivo with any viral vector expressing OTX2 protein as claimed to be expressed in any RPE cell due to the limitations of any viral vectors lacking expression of the transgene known in the art ultimately resulting in treating any retinal dysfunction disease other than the scoped exemplified in the instant specification.
13.	The declaration states in paragraph 19, in view of the foregoing, the skilled person would immediately understand that the method of the invention can be performed, without undue experimentation, using mammalian primary RPE cells and iPSC-derived RPE cells, provided that these cells are genetically modified to overexpress OTX2, so as to provide a long-term survival and function of the implanted cells.
This is not persuasive because although using mammalian primary RPE cells and iPSC-derived RPE cells, provided that these cells are genetically modified to overexpress OTX2, so as to provide a long-term survival and function of the implanted cells, however the specification fails to teach treating any retinal dysfunction in any predictable RPE model in vivo with any viral vector expressing OTX2 protein as claimed to be expressed in any RPE cell due to the limitations of any viral vectors lacking expression of the transgene known in the art ultimately resulting in treating any retinal dysfunction disease other than the scoped exemplified in the instant specification.
14.	The declaration states in paragraph 20. In the claims, this genetic modification is apparent from the feature “the RPE cells comprise a viral vector expressing OTX2 protein”. While the application’s data is based on a AAV2/1 vector, viral vectors for eye therapy are well-known in the art, among which AAVs vectors are usually favored, AAV1, AAV4 and AA V6 are typically the most specific to efficiently transduce RPE, while AAV5S and AAV8 are generally the most efficient to transduce photoreceptors. That is because each AAV serotype has unique transduction features due notably to different AAV capsids interacting with different receptors on target cells. As explained by Trapani et al. (Prog Retin Eye Res., 2014; 0: 108-128), page 8, section 5.1.1, “this allows the user to select the most appropriate AAV serotype to transduce the retinal cell layer of interest’. Interestingly, this review reports that “following subretinal delivery, virtually all AAV serotypes tested transduce RPE, with AAV2/1, AAV2/4 and AAV2/6 being the most specific in various animal models”. See Trapani et al. (2014) page 8, section 5.1.1. See also, Table 2 page 189 of Snyder and Moullier cited in the Office Action. Yet, the Examiner considers that the lack of transduction of retinal cells by a single AAV vector (AA V2/3) amounts to a lack of enablement. This is incorrect. The scientific article on which this statement is based actually concludes that this failure to transduce retinal cells is “probably because murine retina does not have the necessary receptor and coreceptor for AAV3 capsid binding”. See Yang et al. (J Virol., 2002; 76(15):765 1-60), page 7657, right column, lines 16-19. Besides, should the need arise, the skilled practitioner may alter the tropism of a naturally-occurring AAV, either by rational design or directed evolution. See Trapani et al. (2014) page 9-10, section 5.1.2. In other words, and contrary to the Examiner’s assumptions, the efficacy of AAV in retinal transduction is predictable, such that no undue experimentation would be required to select the appropriate vector. Alternatively, the skilled person in the art may use other viral vectors that are suited for the claimed invention, such as lentiviral vectors or adenoviral vectors, as explained page 14 of the PCT specification. See also Trapani et al. (2014) pages 20- 25, sections 6 and 7.
In response, this is not persuasive because although Trapani describes “following subretinal delivery, virtually all AAV serotypes tested transduce RPE, with AAV2/1, AAV2/4 and AAV2/6 being the most specific in various animal models”, however Trapani also notes two major limitations of AAVs in the retina are its slow onset of transgene expression due to second strand synthesis required for transcription, and the vector’s limited cargo capacity. The first limitation has been overcome with the use of self-complementary AAV (scAAV) (p 11 under challenges in the use of AAV vectors in retina). The major limitation of using AAV for gene replacement in PR is the insufficient cargo capacity of 4.7 kb. Certain forms of IR are caused by mutations in genes whose cDNA exceeds 5 kb (such as ABCA4, MYO7A, or CEP290, mutated in STGD, USH1B, and LCA10, respectively), thus making it hard to treat them with AAV (p 12, 2nd paragraph). However the specification fails to teach treating any retinal dysfunction in any predictable RPE model in vivo with any viral vector expressing OTX2 protein as claimed to be expressed in any RPE cell due to the limitations of any viral vectors lacking expression of the transgene known in the art ultimately resulting in treating any retinal dysfunction disease other than the scoped exemplified in the instant specification.
Regarding Yang also notes While half-length AAV2 and AAV5 can transduce similar numbers of photoreceptor cells at 15 weeks, the size limitation of half-length AAV2 may make it impractical for many disease applications (p 9 2nd column 2nd paragraph).  Thus, none of those references provide a nexus between the therapeutic levels OTX2 and therapeutic levels of CRX to result in treatment of all said retinal diseases because each of those diseases has a different etiology and pathology (see office action above). 
In summary, any viral vector is unpredictable due to subretinal injection in mouse retina AAV2/5 serotype transduced only the RPE in the mouse, with rapid onset of transgene expression AAV2/3 serotype does not transduce retinal cells; rAAV2/6 seems to weakly transduce RPE cells (see (Methods and Protocols, edited by Snyder  and Moullier, p 1-469, 2011,  (see p 201 last paragraph, p 201 last paragraph). Moreover, the RPE cells have a great risk of immunogenicity and the acquisition of mutations disputing normal function and promoting tumorigenesis remains an issue with both iPSCs and ESCs (see Gupta p 13, 2nd column 1st paragraph). Challenges common to all of these cell types include optimal delivery in the human retina, promoting  integration with remaining retinal circuits, and overcoming limitations of retinal remodeling(see Gupta p 13, 2nd column 1st paragraph).

Conclusion
 No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632